Case 1:17-vv-00751-UNJ Document 59 Filed 02/20/20 Page 1 of 12




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 17-751V

    ************************* *
                                           *               TO BE PUBLISHED
    K.T. and K.T.,                         *
                                           *
    parents and natural guardians of C.T., *
                                           *               Special Master Katherine E. Oler
                          Petitioners,     *
                                           *
                                           *
    v.                                     *               Filed: February 20, 2020
                                           *
    SECRETARY OF HEALTH AND                *
    HUMAN SERVICES,                        *
                                           *               Attorneys’ Fees & Costs;
                                           *               Reasonable Basis
                          Respondent.      *
                                           *
    ************************* *

Robert J. Krakow, Law Offices of Robert J. Krakow, P.C., New York, N.Y., for Petitioner.

Camille M. Collett, U.S. Department of Justice, Washington, D.C., for Respondent.

                  DECISION ON FINAL ATTORNEYS’ FEES AND COSTS1

       On June 6, 2017, K.T. and K.T. (“Petitioners”) filed a petition seeking compensation under
the National Vaccine Injury Compensation Program (the “Vaccine Program”)2 alleging that their
son, C.T., suffered from various injuries, including an egg allergy as a result of the Hepatitis B
(“Hep B”) and Pneumococcal Conjugate (“Prevnar”) vaccines he received on February 13, 2015,
and a green pea allergy as a result of the Pentacel vaccination he received on August 24, 2015.

1
  This Decision will be posted on the Court of Federal Claims’ website. This means the ruling will be
available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however,
the parties may object to the decision’s inclusion of certain kinds of confidential information. Specifically,
under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). If, upon review, I agree that
the identified materials fit within this definition, I will redact such material from public access. Otherwise,
the Decision in its present form will be available. Id.
2
  The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine
Act” or “the Act”). Individual section references hereafter will be to § 300aa of the Act (but will omit that
statutory prefix).


                                                      1
         Case 1:17-vv-00751-UNJ Document 59 Filed 02/20/20 Page 2 of 12
Pet. at 2-4, ECF No. 1. On April 11, 2019, Petitioners filed a Motion for Decision Dismissing
Petition, ECF No. 41. I issued a decision dismissing the petition for insufficient proof on April
12, 2019. ECF No. 42.

        On July 28, 2019, Petitioners filed a Motion for Attorneys’ Fees and Costs. Fees App.,
ECF No. 50. Petitioners requested attorneys’ fees in the amount of $27,396.60 and costs in the
amount of $2,841.11, for a total of $30,237.11. Id. at 4. In compliance with General Order No. 9,
Petitioners submitted a statement representing that “Petitioners personally incurred no costs in and
paid no retainer or other compensation, money, or anything of value to their attorney.” Id.; see
also Ex. 15 at Tab 5, ECF No. 1. Respondent submitted his response on August 8, 2019 opposing
the motion on the grounds that Petitioners’ claim lacked reasonable basis when it was filed. Fees
Resp., ECF No. 54 at 5. Petitioners filed a reply brief on August 11, 2019. Petitioners also filed
a supplemental brief on September 8, 2019 for “time worked by Petitioners’ attorney responding
to Respondent’s Response,” increasing the requested attorneys’ fees by $3,503.00 for a total of
$33,740.71 in requested attorneys’ fees and costs. Supp. Fees App. at 2, ECF. No. 58. For the
reasons set forth below, Petitioners’ motion for attorneys’ fees and costs is GRANTED IN PART.
I award Petitioners $30,356.46 in attorneys’ fees and costs.

   I.      C.T.’s Relevant Medical History
        C.T. was born on May 23, 2014. Ex. 1, ECF No. 5-1. at 3. On February 13, 2015, C.T.
received the Hep B vaccine in his right thigh and Prevnar vaccine in his right thigh. Id. at 26. He
appeared “well and was released.” Id. On February 24, 2015, C.T. was brought to the doctor by
K.T., after “developing a rash on his chin and [right] forearm where he touched [eggs].” Id. at 31.
C.T. had “no apparent swelling”, “no difficulty breathing”, and was “otherwise acting well.” Id.
C.T.’s pediatrician (Dr. Gisslen) noted that the “timing of onset of [the] rash with exposure [was]
strongly suggestive of an egg allergy. Id. at 32.

        On August 24, 2015, C.T. was given Hib and Pentacel vaccinations. Id. at 44. The Hib
vaccination was an accidental “extra dose.” Id. On August 25, 2015, K.T. brought C.T. into the
clinic because of concerns that “vaccines were administered in the wrong location.” Dr. Gisslen
examined C.T. and believed that “C.T. [was] demonstrating a mild reaction to the Pentacel vaccine.
The DTaP component [was] thought to be the most likely cause of this.” Id.

        On September 9, 2015, C.T. was seen by immunologist Dr. Harvey L. Leo for his various
food allergies. Ex. 6 at 39, ECF No. 13. Dr. Leo noted that “after his immunizations, which
included a Hib injection, the child developed an urticarial rash.” Id. Dr. Leo spent a “significant
amount of time” on September 15 “discussing the child’s vaccination records and in fact, I
discussed the likelihood of food allergies being triggered by vaccines. We do not feel that this has
any relationship to the possibility of his development of a green pea protein allergy.” Id. Dr. Leo
further wrote that “[C.T.] did receive an Hib vaccine. We do not feel there is any significant
adverse event to this issue. At the same time, we do not feel this triggered the likelihood of the
child’s development of a green pea allergy since he is already atopic by nature and already carries
an egg allergy.” Id.




                                                 2
             Case 1:17-vv-00751-UNJ Document 59 Filed 02/20/20 Page 3 of 12



        On December 14, 2015, C.T. was seen by Dr. Bethany Hall. Dr. Hall noted that “per mom,
[C.T.] had vomiting within ten minutes of first set of [immunizations].” Ex. 9 at 64, ECF No. 16-
1. Dr. Hall further noted that Dr. Leo “recommended holding off on further for now.” Id.

        On May 24, 2016, C.T. was seen by Dr. Aimee Pollak. Petitioner K.T. informed Dr. Pollak
that C.T.’s “food allergies developed after” HIB and Pentacel vaccines which “he wasn’t due for.”
Id. at 36. K.T. was “positive that Aluminum overstimulated this TH2 response.” Id. Dr. Pollak
noted that “Dr. Leo says he won’t comment but may not recommend further vaccines.” Id.

        On June 7, 2016, Dr. Pollak reviewed C.T.’s vaccination history and Dr. Leo’s notes
regarding C.T.’s food allergies and immunizations. Id. at 83. Dr. Pollak wrote: “At this time, I do
not believe that the food allergies were triggered by the Hib immunization (this is also stated in
Dr. Leo’s note) and cannot make him medically exempt from immunizations but am willing to
have this evaluated further.” Id.

      On June 16, 2016, C.T. was again seen by Dr. Leo for his various food allergies. Ex. 6 at
21, ECF No. 13. In his notes, Dr. Leo wrote:

          “As you know, [C.T.’s] family has been quite concerned about the cause of the child’s food
          allergy and has been concerned about vaccination in this child, although there is no
          evidence to suggest vaccinations themselves have triggered the exact reaction in the onset
          of his food allergies.”

          “Although we have academic disagreement with the family regarding the vaccination risks
          for this child, the family is quite adamant and concerned that this is a risk factor for them.
          We can respect their logic in this regard particularly recent literature regarding alum as an
          adjuvant to the onset of food allergies [as] one of many risk factors.”
Id. at 21.

       On September 13, 2016, Petitioner K.T. contacted Dr. Aimee Pollak “requesting a medical
exemption form for [immunizations].” Ex. 9 at 22, ECF No. 16-1. On September 13, 2016, Dr.
Pollak wrote and signed a letter exempting C.T. from “receiving any further immunizations due to
medical reasons.” Ex. 2, ECF 5-2 at 1.

       On March 17, 2017, C.T. was again seen by Dr. Leo for his food allergies. Id. at 9. Dr.
Leo noted that “at his last visit, [C.T.] passed a food challenge to lentils, chickpea, green pea, and
kiwi without any issues and was told to re-introduce these foods.” Id. at 12.

    II.       Procedural History
       Petitioners filed medical records on June 7, 2017 (Ex. 1-2, ECF No. 5), June 26, 2017 (Ex.
3-4, ECF No. 11), June 28, 2017 (Ex. 5, ECF No. 12), July 1, 2017 (Ex. 6, ECF No. 13), July 6,
2017 (Ex. 7-8, ECF Nos. 14-15), July 7, 2019 (Ex. 9, ECF No. 16), July 19, 2017 (Ex. 10-11, ECF
No. 19) and their statement of completion on August 28, 2017 (ECF No. 21).



                                                    3
           Case 1:17-vv-00751-UNJ Document 59 Filed 02/20/20 Page 4 of 12



      Respondent filed a Rule 4(c) Report on January 8, 2018, contesting Petitioners’ right to
damages and suggesting that the petition should be dismissed for lack of evidence. Resp.’s Rept.,
ECF No. 26.

       On January 17, 2018, Special Master Moran held a status conference in Chambers
(telephonic). Scheduling Order of Jan. 17, 2018, ECF No. 27. Petitioners indicated that they
“sought compensation for pain and suffering, out of pocket expenses, and some ongoing medical
treatment.” Id. Special Master Moran directed Petitioners to file an expert report by March 23,
2018. Id.

        On January 29, 2018, this case was transferred to me. Order Reassigning Case, ECF No.
29. After six motions for extensions of time to file an expert report (ECF Nos. 32-36, 38), I ordered
a status conference to be held on April 2, 2019. See Non-PDF entry of Apr. 1, 2019. During the
April 2, 2019 status conference, Petitioners’ counsel indicated that Petitioners had been unable to
retain an expert in support of their case and they had decided to file a motion for a decision
dismissing their petition. Scheduling Order of Apr. 2, 2019, ECF No. 40.

        On April 11, 2019, Petitioners filed a motion for a decision dismissing the Petition. ECF
No. 41. On April 12, 2019, I filed a decision dismissing the petition for insufficient proof. ECF
No. 42.

        Petitioners filed this Motion for Attorneys’ Fees on July 28, 2019. Fees App., ECF No.
50. On August 8, 2019, Respondent filed a response opposing the motion on grounds that
Petitioners had failed to establish a reasonable basis for the claim. Fees Resp., ECF No. 54.
Petitioners filed a reply on August 11, 2019. Fees Reply, ECF No. 57. Petitioners filed a
supplemental brief for additional fees on September 8, 2019. Fees Supp., ECF No. 58.

          The matter of final attorneys’ fees and costs in this case is now ripe for a decision.

   III.      Parties’ Arguments
        Respondent argues that Petitioners have failed to establish a reasonable basis for their claim
and are not eligible for an award of attorneys’ fees and costs. Fees Resp. at 4. Respondent points
to § 13(a)(1) of the Vaccine Act, which states that a special master may not award compensation
“based on the claims of the petitioner alone, unsubstantiated by medical records or by medical
opinion.” Id. Citing the Federal Circuit’s decision in Perreira, Respondent argues that in a
reasonable basis inquiry, “a court should look not at the likelihood of success, but instead assess
the feasibility of the claim, and [P]etitioner must offer more than an unsupported assertion that a
vaccine caused an injury.” Id. (citing Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29,
34 (1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994). Respondent argues that prior to accepting a case,
“an attorney should be able to distinguish a case that has reasonable underpinnings from one that
does not.” Id. at 6 (citing Murphy v. Sec’y of Health & Human Servs., 30 Fed. Cl. 60, 62 (1993),
aff’d, 48 F.3d 1236 (Fed. Cir. 1995)). Respondent further points out that the evaluation of whether
there is a reasonable basis for the claim must focus on whether there is evidentiary support set
forth in the petition. Id. at 5 (citing Simmons v Sec’y of Health & Human Servs., 875 F.3d 632,
636 (Fed. Cir. 2017)).


                                                    4
          Case 1:17-vv-00751-UNJ Document 59 Filed 02/20/20 Page 5 of 12



        Respondent argues that Petitioners’ claim was not supported by the filed medical records
and there was no expert report filed in support of causation. Id. at 4. Respondent further argues
that “the instant claim lacks, and never possessed, a reasonable basis, since the medical evidence
that petitioner provided failed to support [their claims of injury] and therefore fails to satisfy the
Act’s objective reasonable basis standard.” Id. at 5.

         Petitioners replied to Respondent arguing that a reasonable basis did exist at the time the
petition was filed. See Fees Reply. Petitioners point to medical records showing a development
of a food allergy following the receipt of a vaccine on at least two separate occasions. Fees Reply
at 3-5. Petitioners further note that the Petition “cited to the medical record showing a vaccine
reaction at the injection site that occurred immediately after his second Hib vaccination.” Id. at 4.
Finally, Petitioners argue that the Petition cites to Dr. Pollak’s September 13, 2016 letter which
stated that C.T. was exempt from receiving any further immunizations due to “medical reasons.”
Id. at 4; see also Ex. 2 at 1.

   IV.      Legal Standard
        Under the Vaccine Act, an award of reasonable attorneys’ fees and costs is presumed where
a petition for compensation is granted. Where compensation is denied, or a petition is dismissed,
as it was in this case, the special master must determine whether the petition was brought in good
faith and whether the claim had a reasonable basis. § 15(e)(1).

         A. Good Faith
        The good faith requirement is met through a subjective inquiry. Di Roma v. Sec’y of Health
& Human Servs., No. 90-3277V, 1993 WL 496981, at *1 (Fed. Cl. Spec. Mstr. Nov. 18, 1993).
Such a requirement is a “subjective standard that focuses upon whether [P]etitioner honestly
believed he had a legitimate claim for compensation.” Turner v. Sec’y of Health & Human Servs.,
No. 99-544V, 2007 WL 4410030, at *5 (Fed. Cl. Spec. Mstr. Nov. 30, 2007). Without evidence
of bad faith, “petitioners are entitled to a presumption of good faith.” Grice v. Sec’y of Health &
Human Servs., 36 Fed. Cl. 114, 121 (1996). Thus, so long as Petitioner had an honest belief that
his claim could succeed, the good faith requirement is satisfied. See Riley v. Sec’y of Health &
Human Servs., No. 09-276V, 2011 WL 2036976, at *2 (Fed. Cl. Spec. Mstr. Apr. 29, 2011) (citing
Di Roma, 1993 WL 496981, at *1); Turner, 2007 WL 4410030, at *5.

         B. Reasonable Basis
        Unlike the good-faith inquiry, an analysis of reasonable basis requires more than just a
petitioner’s belief in his claim. Turner, 2007 WL 4410030, at *6-7. Instead, the claim must at
least be supported by objective evidence -- medical records or medical opinion. Sharp-Roundtree
v. Sec’y of Health & Human Servs., No. 14-804V, 2015 WL 12600336, at *3 (Fed. Cl. Spec. Mstr.
Nov. 3, 2015).

        While the statute does not define the quantum of proof needed to establish reasonable basis,
it is “something less than the preponderant evidence ultimately required to prevail on one’s
vaccine-injury claim.” Chuisano v. United States, 116 Fed. Cl. 276, 283 (2014). The Court of
Federal Claims affirmed in Chuisano that “[a]t the most basic level, a petitioner who submits no

                                                  5
         Case 1:17-vv-00751-UNJ Document 59 Filed 02/20/20 Page 6 of 12



evidence would not be found to have reasonable basis….” Id. at 286. The Court in Chuisano found
that a petition which relies on temporal proximity and a petitioner’s affidavit is not sufficient to
establish reasonable basis. Id. at 290. See also Turpin v. Sec'y Health & Human Servs., No. 99-
564V, 2005 WL 1026714, *2 (Fed. Cl. Spec. Mstr. Feb. 10, 2005) (finding no reasonable basis
when petitioner submitted an affidavit and no other records); Brown v. Sec'y Health & Human
Servs., No. 99-539V, 2005 WL 1026713, *2 (Fed. Cl. Spec. Mstr. Mar. 11, 2005) (finding no
reasonable basis when petitioner presented only e-mails between her and her attorney).

        Temporal proximity between vaccination and onset of symptoms is a necessary component
in establishing causation in non-Table cases, but without more, temporal proximity alone “fails to
establish a reasonable basis for a vaccine claim.” Chuisano, 116 Fed. Cl. at 291.

        The Federal Circuit has stated that reasonable basis “is an objective inquiry” and concluded
that “counsel may not use [an] impending statute of limitations deadline to establish a reasonable
basis for [appellant’s] claim.” Simmons v. Sec’y of Health & Human Servs., 875 F.3d 632, 636
(Fed. Cir. 2017). Further, an impending statute of limitations should not even be one of several
factors the special master considers in her reasonable basis analysis. “[T]he Federal Circuit
forbade, altogether, the consideration of statutory limitations deadlines—and all conduct of
counsel—in determining whether there was a reasonable basis for a claim.” Amankwaa v. Sec’y
of Health & Human Servs., 138 Fed. Cl. 282, 289 (2018).

        “[I]n deciding reasonable basis the [s]pecial [m]aster needs to focus on the requirements
for a petition under the Vaccine Act to determine if the elements have been asserted with sufficient
evidence to make a feasible claim for recovery.” Santacroce v. Sec’y of Health & Human Servs.,
No. 15-555V, 2018 WL 405121, at *7 (Fed. Cl. Jan. 5, 2018). Special masters cannot award
compensation “based on the claims of petitioner alone, unsubstantiated by medical records or by
medical opinion.” 42 U.S.C. § 300aa-13(a)(1). Special masters and judges of the Court of Federal
Claims have interpreted this provision to mean that petitioners must submit medical records or
expert medical opinion in support of causation-in-fact claims. See Waterman v. Sec'y of Health &
Human Servs., 123 Fed. Cl. 564, 574 (2015) (citing Dickerson v. Sec'y of Health & Human Servs.,
35 Fed. Cl. 593, 599 (1996) (stating that medical opinion evidence is required to support an on-
Table theory where medical records fail to establish a Table injury).

        When determining if a reasonable basis exists, many special masters and judges consider
a myriad of factors. The factors to be considered may include “the factual basis of the claim, the
medical and scientific support for the claim, the novelty of the vaccine, and the novelty of the
theory of causation.” Amankwaa, 138 Fed. Cl. at 289. This approach allows the special master to
look at each application for attorneys’ fees and costs on a case-by-case basis. Hamrick v. Sec’y of
Health & Human Servs., No. 99-683V, 2007 WL 4793152, at *4 (Fed. Cl. Spec. Mstr. Nov. 19,
2007).

       C. Attorneys’ Fees and Costs
        The Vaccine Act permits reimbursement of “reasonable” attorneys’ fees and costs. §
15(e)(1). Special masters have “wide latitude in determining the reasonableness of both attorneys’
fees and costs.” Hines v. Sec’y of Health & Human Servs., 22 Cl. Ct. 750, 753 (1991). The Federal
Circuit has endorsed the use of the lodestar approach, in which a court first determines “an initial

                                                 6
         Case 1:17-vv-00751-UNJ Document 59 Filed 02/20/20 Page 7 of 12



estimate of a reasonable attorneys’ fee by ‘multiplying the number of hours reasonably expended
on the litigation times a reasonable hourly rate.’” Avera v. Sec’y of Health & Human Servs., 515
F.3d 1343, 1347-48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)). The court may then
make an upward or downward departure from the initial calculation based on other specific
findings. Id. at 1348. Although not explicitly stated in the statute, attorneys’ costs are also subject
to a reasonableness requirement. See Perreira, 27 Fed. Cl. 29 at 34.

        Petitioner bears the burden of establishing that the rates charged, hours expended, and costs
incurred are reasonable. Wasson v. Sec’y of Health & Human Servs., 24 Cl. Ct. 482, 484 (1993).
However, Special masters may reduce awards sua sponte, independent of enumerated objections
from the respondent. Sabella v. Sec’y of Health & Human Servs., 86 Fed. Cl. 201, 208-09 (Fed.
Cl. 2009); Savin v. Sec’y of Health & Human Servs., 85 Fed. Cl. 313, 318 (Fed. Cl. 2008), aff’d
No. 99-573V, 2008 WL 2066611 (Fed. Cl. Spec. Mstr. Apr. 22, 2008). Special masters may look
to their experience and judgment to reduce an award of fees and costs to a level they find
reasonable for the work performed. Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521
(Fed. Cl. 1993).

   V.      Discussion

           A. Good Faith
         Petitioners are entitled to a presumption of good faith. See Grice, 36 Fed. Cl. 114 at 121.
Respondent has not represented that they are contesting good faith in this matter. See generally
Fees Resp. Based on my own review of the case, I find that Petitioners acted in good faith when
filing this petition.

           B. Reasonable Basis
        Respondent’s objections to reasonable basis in this case rest primarily on two points,
namely (1) that Petitioners provided no objective support (i.e. evidence) for their claim – in C.T.’s
medical records or otherwise, and (2) that four different physicians recommended that petitioners
continue to vaccinate C.T. and at least one of these physicians “opined that he did not believe that
the vaccines were the cause of C.T.’s food allergies.” Fees Resp. at 3. As noted above, the standard
for establishing reasonable basis is much lower than that required to prevail on a vaccine-injury
claim. Chuisano, 116 Fed. Cl. 276 at 287. However, Petitioner is still required to provide some
evidence of a reasonable expectation of establishing causation. Bekiaris, 2018 WL 4908000, at
*6. For the following reasons, I find that a reasonable basis existed for filing this petition.

                   a. The medical record evidence links vaccination to C.T.’s injury
        C.T.’s medical records include notations from Dr. Pollack’s office that contemplate a link
between his food allergies and vaccines. See, e.g., Ex. 9 at 54, ECF No. 16-1 (“had wrong vaccines
at other office and now having food allergies….”); Id. 64 (“[P]rior pediatrician one time got the
wrong [immunizations] and then he also developed food allergies…sees [immunologist] and he
recommended holding off on further for now.”).

        In addition to notations from Dr. Pollack’s office, notes from immunologist Dr. Leo’s
office also show a link between vaccination and C.T.’s injuries. Id. at 111 (“We can respect their

                                                  7
           Case 1:17-vv-00751-UNJ Document 59 Filed 02/20/20 Page 8 of 12



logic in this regard particularly recent literature regarding alum as an adjuvant to the onset of food
allergies of [one] of many risk factors.”); Id. at 120 (“After [C.T.’s] immunizations, which included
a Hib injection, the child developed an urticarial rash”); see also id. at 121 (“We understand the
family’s dilemma regarding vaccines….”).

                     b. Dr. Pollack’s letter provides reasonable basis

       C.T.’s medical records also include a letter from Dr. Pollack exempting him from
vaccination for “medical reasons.” Id. at 23. Petitioners cite this letter in their Petition (Pet. ¶ 14,
ECF No. 1) and again in their Motion for Attorneys’ Fees. Fees App. at 10, ECF No. 50.

        Petitioners are correct that “the letter provided by C.T.’s pediatrician…is a significant
factor.” Id. at 14. In this letter, Dr. Pollack expresses her medical opinion that C.T. should not
receive further vaccinations. Although the letter does not articulate a link between vaccination
and allergies, this is the only explanation that makes sense in the context of C.T.’s medical records.
Under the reduced standard of proof required for establishing reasonable basis, Dr. Pollack’s letter
satisfies such a standard.

        I find that the totality of the evidence outlined above, in combination with the reduced
standard of proof required for establishing reasonable basis, was sufficient to provide Petitioners
with a reasonable basis to file this petition.

    VI.      Attorneys’ Fees
          Petitioners request a total of $33,740.71 in attorneys’ fees and costs. Fees Supp. at 2, ECF
No. 58.

          A. Reasonable Hourly Rate
        A reasonable hourly rate is defined as the rate “prevailing in the community for similar
services by lawyers of reasonably comparable skill, experience and reputation.” Avera, 515 F.3d
at 1348 (quoting Blum, 465 U.S. at 896 n.11). In general, this rate is based on “the forum rate for
the District of Columbia” rather than “the rate in the geographic area of the practice of [P]etitioner's
attorney.” Rodriguez v. Sec'y of Health & Human Servs., 632 F.3d 1381, 1384 (Fed. Cir. 2011)
(citing Avera, 515 F.3d at 1349).

        McCulloch provides the framework for determining the appropriate compensation for
attorneys' fees based upon the attorneys' experience. See McCulloch v. Sec'y of Health & Human
Servs., No. 09–293V, 2015 WL 5634323 (Fed. Cl. Spec. Mstr. Sept. 1, 2015). The Office of
Special Masters has accepted the decision in McCulloch and has issued a Fee Schedule for
subsequent years.3

3
  The 2015–2016 Fee Schedule can be accessed at: http://www.cofc.uscourts.gov/sites/default/files/
Attorneys-Forum-Rate-Fee-Schedule2015-2016.pdf.
The 2017 Fee Schedule can be accessed at: http://www.cofc.uscourts.gov/sites/default/files/Attorneys-
Forum-Rate-Fee-Schedule-2017.pdf.
The 2018 Fee Schedule can be accessed at: http://www.cofc.uscourts.gov/sites/default/files/Attorneys%
27%20Forum%20Rate%20Fee%20Schedule%202018.pdf.

                                                   8
         Case 1:17-vv-00751-UNJ Document 59 Filed 02/20/20 Page 9 of 12




      Petitioners request the following hourly rates for the attorney and paralegals who have
worked on this matter to date:

                      Name                      2016       2017    2018    2019
            Robert Krakow                      $425.00    $435.00 $450.00 $464.00
            Paralegal                          $125.00    $140.00 $150.00 $156.00

       The requested rates for paralegals and Mr. Krakow are consistent with what Mr. Krakow
has previously been awarded. See Jones v. Sec’y of Health & Human Servs., No. 16-864V, 2019
WL 5098965 at *3 (Fed. Cl. Spec. Mstr. Aug. 26, 2019) (awarding between $125-$156/hour for
paralegals and awarding between $425-$464/hour for 2016-2019, respectively, for Robert
Krakow); Austin v. Sec’y of Health and Human Servs., No. 05-579V, 2019 WL 4126538 at *2
(same). These rates are also in line with the OSM Attorneys’ Forum Hourly Rate Fee Schedule.4
Accordingly, I find the requested rates reasonable and find that no adjustment is warranted.

       B. Hours Reasonably Expended
         Attorneys' fees are awarded for the “number of hours reasonably expended on the
litigation.” Avera, 515 F.3d at 1348. Ultimately, it is “well within the Special Master's discretion
to reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for the work
done.” Saxton ex rel. Saxton v. Sec'y of Health & Human Servs., 3 F.3d 1517, 1522 (Fed. Cir.
1993). In exercising that discretion, special masters may reduce the number of hours submitted
by a percentage of the amount charged. See Broekelschen v. Sec'y of Health & Human Servs., 102
Fed. Cl. 719, 728-29 (2011) (affirming the special master's reduction of attorney and paralegal
hours); Guy v. Sec'y of Health & Human Servs., 38 Fed. Cl. 403, 406 (1997) (affirming the special
master's reduction of attorney and paralegal hours). While attorneys may be compensated for non-
attorney-level work, the rate must be comparable to what would be paid for a paralegal or secretary.
See O'Neill v. Sec'y of Health & Human Servs., No. 08–243V, 2015 WL 2399211, at *9 (Fed. Cl.
Spec. Mstr. Apr. 28, 2015). Clerical and secretarial tasks should not be billed at all, regardless of
who performs them. See, e.g., McCulloch, 2015 WL 5634323, at *26.

       Petitioners’ counsel has provided a breakdown of hours billed and costs incurred. Fees
App., Tab 2. I find the hours largely reasonable, but a reduction in the numbers of hours billed by
Mr. Krakow is appropriate, as some of the time billed by Mr. Krakow is excessive and
administrative in nature.

               1. Administrative Work



The 2019 Fee Schedule can be accessed at: http://www.cofc.uscourts.gov/sites/default/files/Attorneys%
27%20Forum%20Rate%20Fee%20Schedule%202019.pdf.
The hourly rates contained within the schedules are updated from the decision in McCulloch, 2015 WL
5634323.
4
 The 2019 Fee schedule can be accessed at: http://www.cofc.uscourts.gov/sites/default/files/Attorneys%
27%20Forum%20Rate%20Fee%20Schedule%202019.pdf.

                                                  9
          Case 1:17-vv-00751-UNJ Document 59 Filed 02/20/20 Page 10 of 12



        Mr. Krakow billed time for performing administrative tasks such as reviewing docket
entries and organizing files. It is well established that billing for clerical and other secretarial work
is not permitted in the Vaccine Program. Rochester v. United States, 18 C. Ct. 379, 387 (1989)
(denying an award of fees for time billed by a secretary and finding that “[these] services ... should
be considered as normal overhead office costs included within the attorneys' fee rates”). Mr.
Krakow has previously been notified that “billing for clerical and other secretarial work is not
permitted in the Vaccine Program.” See P.R. v. Sec’y of Health & Human Servs., No. 10-96V,
2018 WL 2225172 at *4-*5 3 (Fed. Cl. Spec. Mstr. Apr. 5, 2018) (Special Master Dorsey refusing
to compensate Mr. Krakow for administrative billing).5 Therefore, I will not compensate Mr.
Krakow for the following entries:

    Date         Timekeeper     Entry                                             Reduction
    06/06/2017   Paralegal      Preparing documents for mailing                   2.0 hours/$280.00
    06/07/2017   Paralegal      Organize files                                    0.35 hours/$49.00
    06/09/2017   R. Krakow      Review docket entries/Update calendar             0.2 hours/$87.00
    06/11/2017   Paralegal      Review docket entries/Update calendar             0.1 hours/$14.00
    06/19/2017   R. Krakow      Organize file                                     0.1 hours/$43.50
    06/26/2017   R. Krakow      Scan/Label/OCR/Bates number documents             0.7 hours/$304.50
    06/27/2017   Paralegal      Prepare files for mailing/bates stamp             0.4 hours/$56.00
    06/28/2017   Paralegal      Organize file                                     0.15 hours/$21.00
    06/30/2017   Paralegal      Review/send faxes/bates stamp and prep            0.85 hours/$119.00
                                files for mailing
    07/06/2017   Paralegal      Organize file                                     0.1 hours/$14.00
    07/07/2017   Paralegal      Scan/Label/OCR/Bates number documents             0.5 hours/$70.00
    07/10/2017   R. Krakow      Receive docket entry/update calendar              0.15 hours/$65.25
    07/12/2017   Paralegal      Organize file                                     0.05 hours/$7.00
    07/19/2017   Paralegal      Scan/Label/OCR/Bates number documents             1.2 hours/$168.00
    08/07/2017   Paralegal      Preserve invoice                                  0.1 hours/$14.00
    08/27/2017   R. Krakow      Review file/file records                          0.2 hours/$87.00
    08/29/2017   R. Krakow      Review docket entry                               0.1 hours/$43.50
    09/17/2017   R. Krakow      Edit affidavit for style                          0.6 hours/$261.00
    11/03/2017   R. Krakow      Review docket entry                               0.1 hours/$43.50
    11/06/2017   R. Krakow      Review docket entry                               0.1 hours/$43.50
    01/21/2018   R. Krakow      Review docket entry                               0.1 hours/$45.00
    02/01/2018   R. Krakow      Review docket entry                               0.05 hours/$22.50
    05/23/2018   R. Krakow      Review docket entry                               0.1 hours/$45.00
    07/24/2018   R. Krakow      Review docket entry                               0.05 hours/$22.50
    09/21/2018   R. Krakow      Review file                                       0.1 hours/$45.00
    09/25/2018   R. Krakow      Review docket entry                               0.1 hours/$45.00
    11/21/2018   R. Krakow      Review docket entry                               0.1 hours/$45.00
    01/25/2019   R. Krakow      Review docket entry                               0.1 hours/$46.40

5
 Such tasks include: Setting up meetings, organizing exhibits, bates stamping records, filing records,
burning discs, mailing documents, completing case inventory, receiving docket notices, organizing files,
and updating calendars. See P.R. v. Sec’y of Health and Human Servs., No. 10-96V, 2018 WL 2225172 at
*4 - *5 (Fed. Cl. Spec. Mstr. Apr. 5, 2018).

                                                   10
          Case 1:17-vv-00751-UNJ Document 59 Filed 02/20/20 Page 11 of 12



    Date         Timekeeper       Entry                                               Reduction
    04/26/2019   R. Krakow        Review docket entry                                 0.05 hours/$23.20
    05/09/2019   R. Krakow        Format document                                     0.1 hours/$46.40
    05/13/2019   R. Krakow        Review docket entry                                 0.1 hours/$46.40
    05/14/2019   R. Krakow        Review docket entry                                 0.1 hours/$46.40
    07/07/2019   R. Krakow        Review file                                         0.1 hours/$46.40
    07/27/2019   R. Krakow        Organize files for motion; prepare receipts         0.7 hours/$324.80
    07/27/2019   R. Krakow        Review file; prepare exhibits for filing            0.5 hours/$232.00
    07/28/2020   Paralegal        Prepare exhibits for filing                         0.5 hours/$78.00

                 2. Hours incorrectly billed at attorney rate
        In addition to billing for administrative work, Mr. Krakow also billed at his rate for two
paralegal entries. Accordingly, I will reduce the billed rate for these entries to the rate billed by
the paralegal.

    Date          Timekeeper Entry                                                  Reduction
    06/19/2017    Paralegal  Prepare request letters                                $354.00
    06/26/2019    Paralegal  Prepare N Filing                                       $41.00

        The total reduction is therefore $3,346.75 ($2,950.75 of non-compensable work + $395.00
of incorrectly billed work). I award all other requested fees in full.

         Total attorneys’ fees to be awarded: $27,554.85.

         C. Reasonable Costs
        Petitioners request a total of $2,841.116 in filing fees, medical records, postage costs and
expert fees. I have reviewed the supporting documentation and find that none has been provided
for the following two entries:

    Date       Item                                                                    Cost
    06/06/2017 $3.50 for each envelope with 45 authorizations - send and return        $7.00
    06/06/2017 46 – authorizations/24 Draft prints of petition and other materials/60- $32.50
               printout of exhibits 1 and 2/130 total

         Accordingly, these two items will not be compensated. I award all other requested fees in
full.

         Total costs to be awarded: $2,801.61.

6
  Petitioners have actually provided three different amounts with respect to their costs: $2,841.11 as “total
expenses” (Fees App. at 17), $2,801.61 as “total costs” (Fees App. at 19), and $2,713.91 as the amount
requested in the Motion. Fees Supp. at 2 n.1 (“Instead of the amount listed in the invoice, Exhibit 15-Tab
2, which is $2,841.11, the motion listed the requested amount for costs as $2,713.91. The total amount of
attorney’s fees and costs requested in the Motion, however, was correct, reflecting the amount of costs
listed in the invoice.”). I have chosen to use $2,841.11 as the requested amount to include all possible costs.

                                                      11
           Case 1:17-vv-00751-UNJ Document 59 Filed 02/20/20 Page 12 of 12




    VII.     Conclusion
        Accordingly, in the exercise of the discretion afforded to me in determining the propriety of
interim fee and cost awards, and based on the foregoing, I GRANT IN PART Petitioners’
application, as follows:

       A lump sum in the amount of $30,356.46, representing reimbursement of Petitioners’ final
attorneys’ fees and costs in the form of a check jointly payable to Petitioners and their attorney,
Robert J. Krakow.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of the
Court SHALL ENTER JUDGMENT in accordance with this decision.7


       IT IS SO ORDERED.
                                                              s/ Katherine E. Oler
                                                              Katherine E. Oler
                                                              Special Master




7
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.

                                                 12